      Case 4:19-cv-04563 Document 16 Filed on 08/13/20 in TXSD Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

DISH NETWORK L.L.C.,                          §
                                              §   Civil Action No. 4:19-cv-04563
               Plaintiff,                     §
                                              §
       v.                                     §
                                              §
NAUMAN KHALID, d/b/a Freetvall.com,           §
Freetvall.net, Freetvall.xyz, Freetvall.me,   §
Freetvall.live, Livetvcafe.com,               §
Livetvcafe.net, Livetvcafe.me,                §
Time4tv.com, Time4tv.net, Time4tv.me,         §
Cricket-tv.net, Cricket-tv.me,                §
Tv4embed.com, and A1livetv.com,               §
                                              §
               Defendant.                     §
                                              §

   ORDER GRANTING PLAINTIFF DISH NETWORK L.L.C.’S MOTION TO SEAL
      EXHIBIT 2 TO THE DECLARATION OF ELIZABETH RIEMERSMA

       Having considered DISH Network L.L.C.’s (“DISH”) Motion to Seal Exhibit 2 to the

Declaration of Elizabeth Riemersma, and finding good cause,

       IT IS HEREBY ORDERED:

       DISH’s Motion to Seal Exhibit 2 to the Declaration of Elizabeth Riemersma is GRANTED,

and Exhibit 2 shall be sealed.

Dated: August 13, 2020

                                                  _____________________________
                                                  Gray H. Miller
                                                  Senior United
                                                              dSStates
                                                                 tates District Judge
